DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 9, 11, 13, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (US 9,704,601).
As to claim 1, Oh discloses a method for targeted repair of a hardware component in a computing device that is part of a cloud computing system, comprising: 
monitoring a plurality of hardware components in the computing device (columns 5-6, lines 62-5); 
querying an error information repository during a boot process of the computing device, the error information repository being maintained in non-volatile storage, the error information repository comprising error information identifying a defective sub-component within the hardware component of the computing device, the hardware component also comprising at least one sub-component that is functioning properly and a spare component that can be used in place of the defective sub-component (column 6, lines 11-22); 
obtaining the error information identifying the defective sub-component in response to the querying (column 6, lines 11-14); and 
performing a targeted repair action during the boot process of the computing device wherein the targeted repair action prevents the defective sub-component from being used by the computing device and allows the at least one sub-component that is functioning properly to be used by the computing device, and wherein the targeted repair action causes the spare component to be used in place of the defective sub-component (column 6, lines 52-57).
As to claim 4, Oh discloses the method of claim 1, wherein identifying the defective sub-component comprises: detecting an error signal indicating that the hardware component includes the defective sub-component; and obtaining error information that identifies the defective sub-component (columns 5-6, lines 62-18).
As to claim 7, Oh discloses a system for targeted repair of a hardware component in a computing device, comprising: 
at least one processor; memory communicatively coupled to the at least one processor; and instructions stored in the memory, the instructions being executable by the at least one processor to (column 12, lines 22-32): 
query an error information repository during a boot process of the computing device, the error information repository being maintained in non-volatile storage, the error information repository comprising error information identifying a defective sub-component within the hardware component, the hardware component also comprising at least one sub-component that is not defective (column 6, lines 11-22); 3Application No. 16/837,885 Amendment "B" dated April 25, 2022Reply to Office Action mailed February 25, 2022 
obtain the error information identifying the defective sub-component in response to the querying (column 6, lines 11-14); and 
perform a targeted repair action on the defective sub-component during the boot process of the computing device , wherein the targeted repair action alters the hardware component to prevent the defective sub- component from being used by the computing device and allows the at least one sub-component that is not defective  to be used by the computing device(column 6, lines 52-57).

As to claim 9, Oh discloses the system of claim 7, wherein the instructions are further executable by the at least one processor to: detect an error signal corresponding to the defective sub-component; and record the error information identifying the defective sub-component in the error information repository (columns 5-6, lines 62-18).  
As to claim 11, Oh discloses the system of claim 7, wherein: the hardware component additionally comprises a spare sub-component that can be used in place of the defective sub-component; and the targeted repair action causes the spare sub-component to be used in place of the defective sub-component (column 5, lines 41-49).  
As to claim 13, Oh discloses the system of claim 12, wherein the instructions are further executable by the at least one processor to test portions of the memory device corresponding to the error information in the error information repository, the testing being performed prior to the targeted repair action (column 6, lines 32-34).  
As to claim 14, Oh discloses the system of claim 12, wherein: a predetermined event comprises a boot process of the computing device; and the targeted repair action is performed during the boot process, before a memory map is finalized for a current boot cycle (columns 6-7, lines 60-7).  
As to claim 16, Oh discloses the system of claim 7, wherein the instructions are further executable by the at least one processor to publish repair telemetry corresponding to the targeted repair action (column 8, lines 37-42).

Claims 1, 5, 7, 12, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warnes (US 9,941,023).
As to claim 1, Warnes discloses a method for targeted repair of a hardware component in a computing device that is part of a cloud computing system, comprising: 
monitoring a plurality of hardware components in the computing device (column 1, lines 46-57 & column 9, lines 18-37)
querying an error information repository during a boot process of the computing device, the error information repository being maintained in non-volatile storage, the error information repository comprising error information identifying a defective sub-component within the hardware component of the computing device, the hardware component also comprising at least one sub-component that is functioning properly and a spare component that can be used in place of the defective sub-component (column 6, lines 11-22); 
obtaining the error information identifying the defective sub-component in response to the querying (column 7, lines 1-6); and 
performing a targeted repair action during the boot process of the computing device wherein the targeted repair action prevents the defective sub-component from being used by the computing device and allows the at least one sub-component that is functioning properly to be used by the computing device, and wherein the targeted repair action causes the spare component to be used in place of the defective sub-component (column 2, lines 41-57).
As to claim 5, Warnes discloses the method of claim 1, wherein: the hardware component comprises a memory device that is configured with post package repair (PPR) capability; the defective sub-component comprises a defective memory region; the memory device comprises a spare memory region that can be used in place of the defective memory region; and performing the targeted repair action comprises performing a PPR operation that causes the spare memory region to be used in place of the defective memory region (column 2, lines 41-57).
As to claim 7, Warnes discloses a system for targeted repair of a hardware component in a computing device, comprising: 
at least one processor; memory communicatively coupled to the at least one processor; and instructions stored in the memory, the instructions being executable by the at least one processor to (column 12, lines 22-32): 
query an error information repository during a boot process of the computing device, the error information repository being maintained in non-volatile storage, the error information repository comprising error information identifying a defective sub-component within the hardware component, the hardware component also comprising at least one sub-component that is not defective(column 6, lines 11-22); 3Application No. 16/837,885 Amendment "B" dated April 25, 2022Reply to Office Action mailed February 25, 2022 
obtain the error information identifying the defective sub-component in response to the querying (column 7, lines 1-6); and 
perform a targeted repair action on the defective sub-component during the boot process of the computing device , wherein the targeted repair action alters the hardware component to prevent the defective sub- component from being used by the computing device and allows the at least one sub-component that is not defective  to be used by the computing device (column 2, lines 41-57)
As to claim 12, Warnes discloses the system of claim 7, wherein:    the hardware component comprises a memory device that is configured with post package repair (PPR) capability; the defective sub-component comprises a defective memory region; the memory device comprises a spare memory region that can be used in place of the defective memory region; and performing the targeted repair action comprises performing a PPR operation that causes the spare memory region to be used in place of the defective memory region (column 2, lines 41-57).  
As to claim 17, Warnes discloses a method for live targeted repair of a memory device in a computing device, comprising: 
detecting an error signal indicating that the hardware component memory device includes a defective memory region, the memory device also comprising at least one functioning memory region that is not defective and a spare memory region that can be used in place of the defective memory region, the memory device being configured with post package repair (PPR) capability, the error signal being detected while the computing device is operating (column 1, lines 46-57 & column 9, lines 18-37); 
obtaining error information that identifies the defective sub component memory region (column 7, lines 1-6); and 
initiating a PPR operation on the defective memory region while the computing device is operating and is not performing a boot process, the PPR operation causing the spare memory region to be used in place of the defective memory region (column 2, lines 41-57).
As to claim 18, Warnes discloses the method of claim 17, wherein: the memory device additionally comprises a spare memory region that can be used in place of the defective memory region; and the targeted PPR operation causes the spare memory region to be used in place of the defective memory region (column 1, lines 46-57).  

Allowable Subject Matter
Claims 6, 10, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-7, 9-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/               Primary Examiner, Art Unit 2113